        Case 2:16-cr-00011-DLC Document 36 Filed 06/02/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                                                                             FILED
                      FOR THE DISTRICT OF MONTANA                              JUN O2 2020
                             BUTTE DIVISION                                  Clerk, U.S. District Court
                                                                               District Of Montana
                                                                                     M'!Noula

 UNITED STATES OF AMERICA,                             CR 16-11-BU-DLC

                       Plaintiff,
                                                              ORDER
 vs.

 LANE DAVID MILLER,

                       Defendant.

       Before the Court is Defendant Lane David Miller's Motion for Early

Termination of Probation. (Doc. 32.) Based on Miller's failure to obtain a G.E.D.

or high school diploma, both the government and the United States Probation

Office oppose Miller's motion. (Doc. 35.) While the Court understands the

government and the Probation Office's respective concerns, it nevertheless finds

that early termination is warranted.

       The Court may terminate a term of probation at any time "after the

expiration of one year of probation in the case of a felony, if it is satisfied that such

action is warranted by the conduct of the defendant and the interest of justice." 18

U.S.C. § 3564(c). "The expansive phrases 'conduct of the defendant' and 'interest

of justice' make clear that a district court enjoys discretion to consider a wide

range of circumstances when determining whether to grant early termination."

See United States v. Emmett, 749 F.3d 817, 819 (describing the analogous standard
        Case 2:16-cr-00011-DLC Document 36 Filed 06/02/20 Page 2 of 4



for granting early termination of supervised release under 18 U.S.C. § 3583(e)(1 )).

Still, the Court must look to the applicable factors under 18 U.S.C. § 3553(a) to

guide its decision. 18 U.S.C. § 3564(c). Here, the relevant§ 3553(a) factors are:

( 1) the nature and circumstances of the offense and the history and characteristics

of the defendant; (2) deterrence; (3) protection of the public; and (4) the need to

provide the defendant with educational or vocational training, medical care, or

other rehabilitation. The overarching provision of§ 3553(a) instructs the Court to

"impose a sentence sufficient, but not greater than necessary." Kimbrough v.

United States, 552 U.S. 85, 101 (2007).

      In October 2016, this Court imposed a five-year term of probation after

Miller pleaded guilty to possessing firearms as a prohibited person, a felony in

violation of 18 U.S.C. § 922(g)(l). (Doc. 27.) Therefore, as Miller has served

nearly four years of his total probationary term, he meets the threshold

qualification for early termination. See 18 U.S.C. § 3564(c). Apart from his

failure to obtain a G.E.D. or high school diploma within the first year of

probation-a special condition the Court imposed in its Judgment (see id. at 3}-

nothing in the record indicates that Miller has been noncompliant with the

Judgment terms since sentencing. In fact, Miller appears to be flourishing. He has

maintained steady employment since 2017. (Doc. 34-2.) In a letter submitted in

support of Miller's early termination, his employer describes him as an exemplary

                                          -2-
        Case 2:16-cr-00011-DLC Document 36 Filed 06/02/20 Page 3 of 4



worker and leader. (Jd.) Outside of work, Miller started a local archery club, and

its membership appears to be growing. (Doc. 34-5.) Letters from Miller's family

and friends, too, reflect a collective observation that he is sincere in his desire to

establish and maintain good community standing. (Docs. 34-3; 34-4.) While the

government characterizes Miller's conduct on probation as mere "compliance"

with the terms of his probation, the Court finds his involvement and success in his

community, work, and family to be notable. Additionally, since sentencing, there

is nothing to indicate that continuing Miller's probation to its natural termination

would act to deter him from criminal conduct or serve to protect the public.

      Finally, while the Court appreciates the concern voiced by the government

and Probation Office regarding Miller's failure to obtain a G.E.D. or high school

diploma, in its view, this fact is not fatal to his request for early termination. The

Court notes that the term does not require him to obtain either the degree or

diploma; instead, it mandates only that he "shall make a good faith effort" to obtain

either within the first year of probation. (Doc. 27 at 3.) Nothing in the record

indicates that Miller failed to make a good faith effort, and instead it supports his

insistence that memory difficulties caused by brain trauma made attaining a G.E.D.

or high school diploma difficult. (See Sealed Doc. 29 at 12.)




                                          -3-
        Case 2:16-cr-00011-DLC Document 36 Filed 06/02/20 Page 4 of 4



      In sum, considering the factors under§ 3553(a), the Court finds that Miller's

conduct for the past four years merits early termination of his five-year term of

probation.

      Accordingly, IT IS ORDERED that:

      (1) The motion (Doc. 32) IS GRANTED pursuant to 18 U.S.C. §3564(c);

      (2) Defendant Lane David Miller's term of probation is TERMINATED

EARLY, effective immediately; and

      (3) The Clerk of Court shall notify the United States Probation Office of the

making of this Order.

      DATED this 2      vJ. day of June, 2020.


                                                 Dana L. Christensen, District Judge
                                                 United States District Court




                                         -4-
